Citation Nr: 0513842	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 419	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for asbestosis.  

In his January 2004 substantive appeal, the veteran requested 
that he be scheduled for a videoconference hearing before a 
Veterans Law Judge.  However, in statement received in 
April 2004, he withdrew his request.  


FINDING OF FACT

On June 16, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2003, the RO issued a rating decision which denied 
the veteran's claim for service connection for asbestosis.  
The veteran timely perfected an appeal to the Board on this 
issue in January 2004.  However, in June 2004, the Board 
received the veteran's statement dated in April 2004 
requesting that his appeal on this issue be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
properly withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal on the issue of entitlement to service connection 
for asbestosis is dismissed.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


